Citation Nr: 0602038	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  98-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Marcheta Lee Gillam, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961 and from December 1966 to December 1975.  

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD and 
peripheral neuropathy.  

The Board of Veterans' Appeals (Board) in a July 1999 
decision denied service connection for peripheral neuropathy.  
The issue of service connection for PTSD was remanded for 
additional development.  After the claim was returned to the 
Board, it was again remanded in March 2004.  

In February 2004, the veteran submitted his substantive 
appeal as to the September 2002 rating decision denying 
service connection for diabetes mellitus.  Based on the 
foregoing, the Board has concluded the issues presently 
before the Board are limited to service connection for PTSD 
and diabetes mellitus.  


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy.  

2.  The claims folder includes current diagnoses of PTSD.  

3.  Competent medical evidence provides a nexus between the 
stressors in service and the veteran's symptoms of PTSD.  

4.  VA medical records reveal that the veteran has a grossly 
calcified pancreas related to his history of alcohol abuse, 
which may develop into diabetes mellitus.  Clinical 
evaluation does not support a current diagnosis of diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  

2.  Diabetes mellitus was not incurred or aggravated in 
active military service; and the service incurrence of 
diabetes mellitus may not be presumed.  38 U.S.C.A. §§ 1103, 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants service connection for PTSD, it 
is unnecessary for the Board to set out in this decision the 
notices and development provided by VA as to that issue.  

The veteran filed his claim for service connection for 
diabetes mellitus in January 2001.  In November 2001, VA sent 
a letter to the veteran notifying him of the evidence 
necessary to support his claim, what information was needed 
from the veteran, what actions VA could take to assist the 
veteran, and what VA had done to help the veteran.  The 
veteran informed VA he was treated at the Cincinnati VA for 
diabetes.  VA obtained the veteran's VA medical records.  In 
February 2002 VA examinations of the veteran determined that 
there was no basis for a current diagnosis of diabetes 
mellitus.  As there was no possibility that any further 
efforts would substantiate the veteran's claim VA properly 
discontinued developing the claim.  38 C.F.R. § 3.159(d).  

The veteran has been furnished all the intended benefits of 
VCAA.  See generally Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2005).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2005).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2005).  

PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).  

In March 1997 a VA examiner diagnosed PTSD.  Therefore the 
Board next considered whether was an in-service stressor.  In 
Zarycki v. Brown, 6 Vet. App. 91 (1993) the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") set forth the analytical framework for determining 
whether a veteran was exposed to a recognizable stressor 
during service.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote combat.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  According to the 
veteran's personnel records he did not receive any 
decorations or awards indicative of combat status.  During 
the veteran's tours of duty in the Republic of Vietnam his DA 
20 lists his military occupational specialties (MOS) as 
supply clerk, supply sergeant, platoon sergeant, accounting 
and contract specialist and storage specialist.  As the 
veteran's DD Form 214 and personnel records did not include 
any award or decorations of MOS indicative of participation 
in combat VA proceeded to request verification of the 
veteran's claimed stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

In a November 1999 letter to USASCRUR, VA requested that they 
research the records of the 618th Supply Unit from March 1968 
to March 1969 and the records of the 101st Airborne division 
from January 1970 to December 1970 to determine if the five 
stressful incidents described by the veteran were noted in 
official records.  The veteran's 201 file was enclosed with 
the request.  An October 2003 reply stated that the 
operational reports of the 101st Airborne verified that Phu 
Bai had received two enemy initiated rock attacks in August 
1970 and severe mortar and rock rounds which resulted in U. 
S. casualties.  That is consistent with the veteran's account 
of being present when a mortar hit a tent at Phu Bai killing 
U. S. soldiers.  The Court has held that corroboration of 
every single detail including the veteran's personnel 
participation is not required.  See Suozzi v. Brown, 10 Vet. 
App.  307, 311 (1997); Pentecost v. Principi, 16 Vet. 
App. 124,128 (2002).  It is sufficient that the official 
records of the veteran's unit corroborate his testimony and 
statements as to his claimed stressor.  

The Court has held that the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty (MOS) to determine if a veteran was engaged in 
combat, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Based on that additional information from the 
operational reports the Board has concluded the veteran was 
engaged in combat with the enemy as defined by VAOPGCPREC 12-
99 (October 18, 1999).  See also Sizemore v. Principi, 18 
Vet. App. 264 (2004).  (In Sizemore, the Court ordered the 
Board to consider and to discuss the definition of engaged in 
combat, as set out in the General Counsel opinion, which 
included consideration of whether the veteran had either 
engaged in attacking, defending or sustaining an attack from 
the enemy.)  

When combat is affirmatively indicated, then the veteran's 
lay testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The third question to be addressed is whether the current 
symptoms of PTSD are related to the stressors in service.  In 
March 1997 a VA examiner diagnosed PTSD and specifically 
noted the incident when the veteran fellow soldiers were 
killed in a mortar or rocket attack.  As the veteran's 
stressors were not verified at the time of the March 1997 VA 
examination, the RO followed the Courts instructions in Cohen 
v. Brown, 10 Vet. App. 128, 150 (1997) and requested a new VA 
examination to determine if the current symptoms of PTSD were 
related to the verified stressors.  The VA examiner in 
October 2003 stated he did not find that the veteran's PTSD 
was related to the verified stressors.  As a basis for his 
opinion he cited to the lack of any reaction from the veteran 
when he was telling the examiner about the incident.  He 
related the current symptoms to abuse the veteran had been 
subjected to in childhood.  

In weighing the disparate opinions expressed in March 1997 
and October 2003, the Board has determined the opinions are 
both are based on a review of the record, a complete 
interview, and detailed descriptions of the symptoms and 
history related by the veteran.  Both examiners have 
adequately and rationally explained their conclusions.  

The veteran's representative has requested the doctrine of 
reasonable doubt be applied in this case.  38 C.F.R. § 3.102 
provides that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation , consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  In this instance there are two opinions 
of equal weight addressing the issue of whether the current 
symptoms of PTSD are related to events documented in service.  
Resolving doubt in the veteran's favor, the Board has 
concluded the evidence includes a current diagnosis of PTSD, 
verification and evidence denoting the veteran was exposed to 
stressful combat related events in service, and competent 
medical evidence linking those events to the current symptoms 
of PTSD.  

Service connection for PTSD is warranted.  


Diabetes Mellitus

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran's claim for service connection must be 
denied as the evidence does not demonstrate the veteran 
currently has diabetes mellitus.  

The veteran stated when he filed his claim for service 
connection for diabetes that he had been treated at the 
Cincinnati VA for that disease.  The RO obtained the 
veteran's VA medical records as instructed by the veteran.  
The only notation related to diabetes included in those 
records is the following: Glucose Intolerant-Glyco OK, Might 
develop DM on account of grossly calcified pancreas.  

In an effort to assist the veteran, VA examinations were 
scheduled to determine if there was a basis for a current 
diagnosis of diabetes.  In March 2002, the veteran told the 
eye examiner he had a twenty year history of borderline 
diabetes mellitus.  In his diagnoses the VA examiner noted a 
diagnosis of diabetes mellitus by history only.  He indicated 
there was no evidence of diabetic retinopathy.  A VA 
examination was conducted to determine if the veteran had 
diabetes in February 2002.  A complete review of the 
veteran's medical records revealed evidence of treatment with 
oral hypoglycemic or insulin at any time.  In his diagnostic 
impressions the VA examiner did not diagnose diabetes.  He 
stated there was no documentation of diabetes mellitus in the 
file or documented history in the medical records.  There was 
no documentation of any treatment for diabetes.  There was no 
evidence of significantly elevated blood sugar or any 
elevated hemoglobin.  There was some evidence of glucose 
intolerance but no diagnosis of diabetes mellitus.  In the VA 
physician's opinion, it would not be surprising if the 
veteran did develop diabetes mellitus.  If he did it would 
initially be identified as Type II diabetes, but would be 
related to the veteran's chronic pancreatitis with episodes 
of recurrent pancreatitis.  

The opinion of the VA physician is consist with the medical 
records which reveal the veteran was a chronic alcohol abuser 
in the past.  As a result of his alcohol abuse February 1990 
VA records note the veteran had chronic pancreatitis.  An 
October 1993 VA ultrasound found a calcified pancreas.  Those 
findings are consistent with and support the conclusion that 
the veteran may develop diabetes at some time in the future, 
due to his calcified pancreas from chronic pancreatitis due 
to alcohol abuse.  

The Board has concluded that there is no basis in the record 
for a current diagnosis of diabetes.  The only reference to 
diagnosis of diagnosis of diabetes is in March 2002 VA eye 
examination report.  It was clearly based on history given by 
the veteran only.  Unenhanced reports of history transcribed 
by a medical examiner do not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) the Court 
observed that generally a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described.  In Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) the Court stated the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant.  

The Board has noted the veteran claims to have diabetes.  
Competent medical evidence is required when questions of 
medical diagnosis arise.  38 C.F.R. § 3.159.  The veteran as 
a lay person is not competent to make a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has asserted that as a Vietnam veteran he should 
be granted service connection for diabetes.  The appellant is 
entitled to the presumption that he was exposed to Agent 
Orange in service.  The service personnel records verify the 
veteran was in the Republic of Vietnam during the designated 
time period.  38 C.F.R. § 3.307 (a)(6)(iii).  But the 
presumption of exposure is not sufficient to support a grant 
of service connection.  In the absence of a diagnosis of 
diabetes mellitus the preponderance of the evidence is 
against the veteran's claim.  


ORDER

Service connection for PTSD is granted.  

Service connection for diabetes mellitus is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


